Case 1:18-cv-01855-RGA Document 237 Filed 05/21/21 Page 1 of 4 PageID #: 10807



                                                                         Fish & Richardson P.C.
                                                                         222 Delaware Avenue
VIA ECF                                                                  17th Floor
                                                                         P.O. Box 1114
                                                                         Wilmington, DE 19899-1114
REDACTED -- PUBLIC VERSION
                                                                         302 652 5070 main
                                                                         302 652 0607 fax



May 14, 2021                                                             Susan E. Morrison
                                                                         Principal
                                                                         morrison@fr.com
                                                                         302 778 8434 direct
The Honorable Richard G. Andrews
U.S. District Court for the District of Delaware
U.S. Courthouse
844 North King Street
Wilmington, DE 19801

Re:     GEMAK Trust v. Reckitt Benckiser LLC, C.A. No. 18-1855 (RGA) (D. Del.)

Dear Judge Andrews:

This joint letter provides the Court with an update concerning the willfulness issues addressed
during last week’s summary judgment hearing.

Plaintiff’s Position

In response to our inquires shortly after the hearing, counsel for Reckitt explained that, while a
deposition of Ms. Roy is possible given the current situation in Europe, for reasons having to do
with the pandemic and her family situation she is not comfortable traveling. Specifically, Reckitt
explained: “While Ms. Roy would appear for the deposition if required, she is uncomfortable
with doing so at this time.”

In light of that, we offered the following compromise:

                In light of the circumstances, we think it only fair that Reckitt
                produce the development documents leading to the final
                formulation and launch of the Old Quantum and All-in-1 products
                and put up a knowledgeable 30(b)(6) witness on them for 90
                minutes. We believe this information is relevant to willfulness and
                has not been obtained in this case due to the pandemic. If you
                agree with this approach, we can let the Court know the new plan
                with a joint letter once the dates are set for production and
                deposition.

Reckitt flatly rejected the compromise, and appears to be taking the position that it need do
nothing more in response to the Court’s guidance during the hearing. GEMAK’s only recourse,
it appears, is to seek the assistance of the Court.
Case 1:18-cv-01855-RGA Document 237 Filed 05/21/21 Page 2 of 4 PageID #: 10808




May 14, 2021
Page 2

Under the circumstances, GEMAK respectfully requests that the Court compel production of the
requested development documents along with either (1) corporate testimony on those documents
before the trial (presumably from a witness that Ms. Roy can help prepare) or (2) the personal
deposition of Ms. Roy at some point after the trial, assuming liability is established.

We have focused our inquiry on the Old Quantum and All-in-1 products because they are the
earliest developed of the accused products and because the development work on them occurred
in Germany shortly after Reckitt has admitted it became aware of the asserted patent. Thus,
evidence that Reckitt knowingly designed their product formulations toward infringement would
be most likely found there. While GEMAK never moved to compel these documents, we never
had (and still do not have) the full picture. GEMAK questioned numerous Reckitt witnesses
regarding the development work on these products during fact discovery, and none of them—
including Reckitt’s 30(b)(6) witness—could answer those questions. (See D.I. 197 at 4-5 (citing
D.I. 203-9 at 157:22-181:6).) The sole percipient Reckitt witness during this time period and
about these documents is Ms. Pavlinka Roy.


Defendant’s Position

While it is physically possible for Ms. Roy to travel to France at this time, doing so imposes
inherent risks that Ms. Roy is not comfortable undertaking, and will require significant
inconvenience in light of the status of France as a “high incidence area.”1 As we previously
explained to GEMAK, Ms. Roy is justified in being “uncomfortable” traveling to France for a 3-
hour deposition that amounts to nothing more than a fishing expedition. In particular, we
explained:

               Ms. Roy is required to present evidence of a negative Covid test at
               the border, along with an explanation for the necessity of her travel
               into France. Depending upon the determination of the border
               agent who considers her explanation, she may not be permitted to
               enter. If she is permitted to enter, she may not have a place to stay.
               Due to the pandemic, many hotels have closed. At this point, she
               is looking into availability, but has not been able to determine
               whether a hotel option would be available to her. However, this is
               only part of the equation. Even if Ms. Roy is permitted to enter
               France, she still will have to return to Germany and comply with
               the requisite protocols. She is not a German citizen. As a result,
               she will need to register her travel to France prior to leaving, and
               have proof of that registration upon her return. She also needs to
               have a negative Covid test before she returns, and once she does

1
  See https://www.rki.de/DE/Content/InfAZ/N/Neuartiges_Coronavirus/Risikogebiete_neu.html
(last accessed May 13, 2021).
Case 1:18-cv-01855-RGA Document 237 Filed 05/21/21 Page 3 of 4 PageID #: 10809
Case 1:18-cv-01855-RGA Document 237 Filed 05/21/21 Page 4 of 4 PageID #: 10810




May 14, 2021
Page 4

change that—that is, there is not a shred of evidence that Reckitt or its parent company knew of
the ’514 patent or that Reckitt acted with a specific intent to infringe. Permitting GEMAK to
prolong this fishing expedition will not change that fact.


Respectfully Submitted,

/s/ Susan E. Morrison

Susan E. Morrison (#4690)

cc: All Counsel of Record (via Email)
